Citation Nr: 1440297	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-21 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) from April 1974 to August 1974, with additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the denial of the appellant's claim for entitlement to service connection for a low back injury.  In May 2014, the Board remanded the appellant's claim for additional development.  

The appellant testified at a May 2012 hearing before the undersigned Veterans Law Judge in Cleveland, Ohio.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board remanded the appellant's claim for further development, which included a remand directive to "[a]ttempt to obtain through the appropriate channels the appellant's complete service treatment and personnel records, including complete Army Reserve records with dates of ACTDUTRA [sic] and INACDUTRA."  The remand directive also specifically stated that "[a]ll attempts to fulfill the above-requested development must be documented in the claims file."  Upon review, the record does not reflect that this remand directive was complied with, as there is no evidence of any documentation reflecting that any attempt to obtain the appellant's complete service treatment and personnel records was undertaken.  The June 2014 Supplemental State of the Case referenced service treatment records received in May 2014.  These referenced records, however, appear to be records that were previously associated with the appellant's claims file and not the result of the development requested by the Board in the May 2014 remand.  

Additionally, the Board's May 2014 remand directive further stated that "the appellant should be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b. 2. 2."  The record reflects that a May 2014 letter to the appellant did satisfy another of the Board's May 2014 remand directives (relating to medical records), but that this letter, nor any additional letter to the appellant of record, did not inform the appellant "that he can submit alternate evidence to supplement the available service treatment records", as outlined in M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b. 2. 2.  

As the Board's May 2014 remand directives were not complied with, remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  On remand, the development requested by the Board in May 2014 must be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through the appropriate channels the appellant's complete service treatment and personnel records, including Army Reserve records with dates of ACDUTRA and INACDUTRA, particularly the specific dates of ACDUTRA and INACDUTRA in 1975.

All attempts to fulfill the above-requested development must be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the appellant pursuant to 38 C.F.R. § 3.159(e) (2013).  The appellant must then be given an opportunity to respond.

Also, the appellant should be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b. 2. 2.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the appellant and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

